Case 1:20-cv-00048-CG-N Document 16 Filed 08/28/20 Page 1 of 1          PageID #: 56




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

SEAN GASTON ATWOOD,                        )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 20-0048-CG-N
                                           )
MOBILE COUNTY METRO JAIL,                  )
et al.,
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this court. It is ORDERED that this action be and is

hereby DISMISSED without prejudice for failure to prosecute and to obey the

Court's order.

      DONE and ORDERED this the 28th day of August, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
